DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,273,299. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the ‘299 patent are narrower in scope than the instant claims and the claims in the ‘299 patent contain all of the limitations in the instant claims. Therefore, the ‘299 patent claims anticipate the instant claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-15, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Morello (U.S. Patent Application Publication No. 2004/0215050, provided by Applicant, reference #1, p. 2 IDS filed 5/2/2022) hereinafter referred to as Morello.
Regarding claim 1, Morello teaches a method of determining a heart rate of a patient having an implanted blood pump (¶[0045]) including: 
applying a voltage to a plurality of coils of a stator of the blood pump to produce an electromagnetic force to rotate a rotor in communication with the plurality of coils (¶[0032-0033], ¶[0037-0038]); 
displaying a waveform (¶[0095]) associated with a back electromotive force in the plurality of coils of the blood pump, the waveform being proportional to an axial position of the rotor relative to the stator (¶[0037-0038], ¶[0047-0048]); 
determining a time interval between a first alteration in the waveform relative to a baseline and a second alteration in the waveform relative to the baseline (¶[0083] quasi sinusoidal deviations); and 
determining the heart rate of the patient based on the determined time interval (¶[0093], Fig. 11-12, determine the heart rate as the frequency of the quasi-sinusoidal alterations of the flow rate signal).
Regarding claim 2, Morello teaches the method of Claim 1.
Morello further teaches wherein the first alteration is a first rise in the waveform relative to the baseline and the second alteration is a second rise in the waveform relative to the baseline (¶[0093], Figs. 11-12, determine the heart rate as the frequency of the quasi-sinusoidal alterations of the flow rate signal corresponds to rise-to-rise timing).
Regarding claim 3, Morello teaches the method of Claim 2.
Morello teaches further comprising recording a plurality of time intervals between a plurality of rises in the waveform relative to the baseline and calculating the heart rate based on the plurality of time intervals (¶[0093], Figs. 11-12, determine the heart rate as the frequency of the quasi-sinusoidal alterations of the flow rate signal corresponds to rise-to-rise timing).
Regarding claim 5, Morello teaches the method of Claim 1.
Morello further teaches wherein the first alteration is a first fall in the waveform relative to the baseline and the second alteration is a second fall in the waveform relative to the baseline (¶[0093], Figs. 11-12, determine the heart rate as the frequency of the quasi-sinusoidal alterations of the flow rate signal corresponds to fall-to-fall timing).
Regarding claim 6, Morello teaches the method of Claim 5.
Morello teaches further comprising recording a plurality of time intervals between a plurality of falls in the waveform relative to the baseline and calculating the heart rate based on the plurality of time intervals (¶[0093], Figs. 11-12, determine the heart rate as the frequency of the quasi-sinusoidal alterations of the flow rate signal corresponds to fall-to-fall timing).
Regarding claim 7, Morello teaches the method of Claim 1.
Morello further teaches wherein the axial position of the rotor relative to the stator is proportional to a thrust through the blood pump, and the thrust is proportional to a fluid flow through the blood pump (¶[0037]).
Regarding claim 8, Morello teaches the method of Claim 7.
Morello teaches further comprising determining the heart rate of the patient in a presence of a non-linear relationship between the fluid flow through the blood pump and a motor voltage of the blood pump (¶[0093], Fig. 11-12, determine the heart rate as the frequency of the quasi-sinusoidal alterations of the flow rate signal).
Regarding claims 9 and 20, the claim is directed to substantially the same subject matter as claim 2, and is rejected under substantially the same sections of Morello.
Regarding claim 10-12, the claim is directed to substantially the same subject matter as claims 7-8, and is rejected under substantially the same sections of Morello.
Regarding claim 13, Morello teaches the method of Claim 9.
Morello further teaches wherein the time interval corresponds to a complete heartbeat of the patient (¶[0093], Fig. 11-12, determine the heart rate as the frequency of the quasi-sinusoidal alterations of the flow rate signal).
Regarding claim 14, Morello teaches the method of Claim 13.
Morello teaches further comprising correlating the time interval to a predetermined figure (Figs. 11-14).
Regarding claim 15, Morello teaches the method of Claim 14.
Morello teaches further comprising dividing the time interval by the predetermined figure of sixty to determine a number of heart beats per minute (¶[0093]).
Regarding claim 18, Morello teaches the method of Claim 9.
Morello teaches further comprising calculating the heart rate of the patient based on a frequency analysis of the waveform (¶[0093-0095]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morello as applied to claims 1, 9, and 20 above, and further in view of Edelman et al. (U.S. Patent Application Publication No. 2018/0078159, provided by Applicant, reference #2, p. 2 IDS filed 5/2/2022) hereinafter referred to as Edelman.
Regarding claims 4, and 16-17, Morello teaches the method of Claim 2.
Morello doesn’t discuss the hysteresis band.
Attention is brought to the Edelman reference, which teaches wherein a baseline for a waveform used for determining heart rate is an upper hysteresis band; correlating the waveform to a lower hysteresis band separate from the upper hysteresis band, and wherein the fall in the waveform includes a crossing of the lower hysteresis band (Fig. 5, 13, for example ¶[0033], ¶[0064]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the heart parameter calculation of Morello to correlate the waveform to a determined hysteresis loop/band, as taught by Edelman, because it allows for accurate determination of other heart cycle parameters including cardiac cycle phase (¶[0010-0011]).
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morello as applied to claims 1, 9, and 20 above, and further in view of Connor (U.S. Patent Application Publication No. 2019/0030230, provided by Applicant, reference #3, p. 2 IDS filed 5/2/2022) hereinafter referred to as Connor.
Regarding claim 19, Morello teaches the method of Claim 9.
Morello is silent as to determining HRV over time.
Attention is brought to the Connor reference, which teaches measuring HRV over time and adjusting the operation of a blood pump based on the determined HRV (¶[0114]).
It would have been obvious to one of ordinary skill in the art to modify the blood pump and heart parameter calculation of Morello to include HRV calculation and monitoring, because Connor teaches that HRV monitoring can diagnose myocardium infarction, congestive cardiac insufficiency, or diabetic neuropathy (Connor ¶[0112]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L STEINBERG whose telephone number is (303)297-4783. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L.S/           Examiner, Art Unit 3792         

/LYNSEY C Eiseman/           Primary Examiner, Art Unit 3792